Citation Nr: 1001977	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  02-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left ankle disorder.

2. Entitlement to service connection for an undiagnosed 
illness(es) (claimed as Persian Gulf War Syndrome), 
manifested by fatigue, chest pain, headaches, insomnia, 
psychiatric disorder, digestive disability, and bronchitis.

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for hypertension 
(claimed as high blood pressure).

6. Entitlement to service connection for a right shoulder 
disorder.

7. Entitlement to service connection for a neck disorder.

8. Entitlement to service connection for headaches.

9. Entitlement to service connection for insomnia.

10. Entitlement to service connection for chest pain.

11. Entitlement to service connection for a right arm 
disorder.

12. Entitlement to service connection for laceration, right 
ring finger (claimed as a hand condition).

13. Entitlement to service connection for a right leg 
disorder.

14. Entitlement to service connection for a left leg 
disorder, to include as secondary to service-connected back 
disability.

15. Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1984 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In August 2005, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

The Veteran testified before the RO in January 2001 and at a 
hearing before an Acting Veterans Law Judge (AVLJ) in August 
2004.  In July 2009, the Veteran was informed that the AVLJ 
that conducted the August 2004 hearing is no longer employed 
by the Board.  The Veteran was asked if he desired another 
hearing before the Board.  He was informed that if he did not 
respond, the Board would assume that he did not desire 
another hearing.  As the Veteran did not respond, the case is 
ready for Board consideration.  Transcripts of these hearings 
have been associated with the claims folder.

The Board notes that the Veteran also filed a timely appeal 
of a denial of entitlement to service connection for a right 
knee disorder and that this issue was also remanded by the 
Board in August 2005.  However, while the appeal was in 
remand status, this claim was granted by the AOJ.  Therefore, 
this issue is no longer before the Board. 

Additionally, the Board observes that the Veteran has raised 
a claim of service connection for a disorder of the left leg 
specifically as due to his service-connected back disability.  
A new etiological theory does not constitute a new claim.  
Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).  Therefore, the Board has 
divided the Veteran's claim for service connection for a leg 
disorder into two claims-entitlement to service connection 
for a right leg disorder and service connection for a left 
leg disorder, to include as secondary to service-connected 
back disability. 

The Veteran has also raised the issues of entitlement to 
service connection for post- traumatic stress disorder 
(PTSD), hypothyroidism, laceration of the left finger, and 
high cholesterol.  These matters are not currently developed 
or certified for appellate review.  Accordingly, they are 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that another remand is necessary in this case.  
Specifically, the Board determines that further action is 
required for VA to comply with its duty to assist.

First, the Board observes that the most recent VA treatment 
record is dated in April 2006, almost four years ago.  The 
record reflect that prior to April 2006, the Veteran 
underwent frequent treatment at a VA medical facility in 
Detroit, Michigan.  This history of frequent medical 
treatment suggests that there are may be additional probative 
VA treatment records related to the claims on appeal from the 
last several years that have not been requested.  On remand, 
the RO or AOJ should ensure that all pertinent VA medical 
records have been associated with the claims folder.  The 
procurement of such pertinent medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  

Additionally, with regard to some of the Veteran's claims for 
service connection, the Board finds that another VA 
examination is required.  In this regard, the Board observes 
that the Veteran was afforded a VA examination in November 
2005 for his diabetes mellitus, hypertension, Persian Gulf 
War Syndrome symptoms, headaches, insomnia, and fatigue, as 
well as disorders not on appeal, such as bronchitis and 
gastroesophageal reflux disease.  This examiner also provided 
an addendum to his opinion in May 2009.  In the opinion, he 
did not relate the Veteran's diabetes mellitus or 
hypertension, or fatigue to military service and provided a 
rationale for these opinions.  The examiner did relate the 
other disabilities addressed in the examination to service; 
however, the addendum indicates that that the Veteran's 
headaches, and fatigue are related to service by history, in 
spite of the absence of complaints related to these disorders 
in service treatment records, which was also noted by the 
examiner.  The Board also observes that the examiner does not 
address the post-service treatment records dated in the 1990s 
that reflect actual treatment and diagnoses for some of these 
disorders/symptoms.  For these reasons, the Board finds that 
this examination and opinion are inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).   

Moreover, the Board notes that no VA examination has been 
conducted with respect to the Veteran's neck disorder, right 
shoulder and arm, and left leg claims.  The record 
establishes that the Veteran has had current diagnoses of 
torticollis and cervical degenerative disc disease and that 
post-service complaints related to the neck date back to at 
least 1995.  The record also shows a history of right 
shoulder complaints dating back to service and suggests that 
the Veteran may experience neurological symptoms in his right 
shoulder and arm, which may be secondary to his cervical disc 
disease.  Additionally, the Veteran reported neurological 
symptoms of the left leg in service and post-service, which 
may be related to his service-connected back disability.  In 
light of the above, the Board determines that a VA 
examination is necessary to ascertain the existence and 
etiology of the claimed headaches, neck disorder, right 
shoulder and arm disorder, left leg disorder, and undiagnosed 
illness, to include identifying specific symptoms that may be 
associated with the disorder.    

Further, as there is a question of secondary service 
connection with regard to the Veteran's claimed left leg 
disorder, the Board finds that the Veteran should be notified 
of the evidentiary requirements of a secondary service 
connection claim, to include notice in accordance with 38 
C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers, both VA and non-
VA, who treated the veteran for his 
claimed service connected disabilities 
since April 2006. After securing the 
necessary release, the RO should obtain 
these records.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.  Send the Veteran a notice of the 
evidence required to substantiate a claim 
for secondary service connection, i.e., 
that the Veteran's claimed left leg 
disorder was incurred or aggravated 
beyond its normal progression as a result 
of his service-connected back disability, 
in accordance with Allen.

3.  Schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of his claimed undiagnosed 
illness manifested by fatigue, chest 
pain, headaches, insomnia, psychiatric 
complaints, digestive complaints 
(including gastroesophageal symptoms of 
irritable bowel complaints), and 
respiratory complaints (including 
bronchitis-like symptoms).  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.  Upon a review 
of the record and examination of the 
Veteran, the examiner should respond to 
the following:

a.  The examiner should describe in 
detail any objective manifestations 
of the Veteran's symptoms of 1) 
fatigue, 2) chest pain, 3) headaches, 
4) insomnia, 5) psychiatric 
complaints, 6) digestive complaints 
(including gastroesophageal symptoms 
of irritable bowel complaints), and 
7) respiratory complaints (including 
bronchitis-like symptoms).  For each 
manifestation identified, the 
examiner should proffer an opinion as 
to whether the manifestation 
represents a current chronic 
condition.  

The examiner should identify with 
specificity any claimed symptom or 
manifestation that is not objectively 
shown either by examination of the 
Veteran or review of the claims 
folder.  

b.  For each symptom identified in 
paragraph 3(a) that is currently 
manifested or otherwise indicated in 
the record, the examiner should 
indicate whether the manifestation 
can be clinically attributed to a 
known disability.  

Furthermore, the examiner should 
identify the disability to which the 
manifestation is attributable and 
whether it is at least as likely as 
not (50 percent probability or 
greater) that the disability is 
etiologically related to the 
Veteran's military service to include 
service in Southwest Asia.  
 
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.

4.  Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
existence and etiology of his claimed 
neck, right arm and shoulder, and left 
leg disorders.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
claimed neck disorder was incurred 
during his military service or is 
otherwise related to his service? 

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
claimed right shoulder disorder 
and/or right arm disorder were 
incurred during his military 
service or are otherwise related 
to his service or secondary to his 
claimed neck disorder?

c.	Is it at  least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
claimed left leg disorder was 
incurred during his military 
service or is otherwise related to 
his service, or is secondary to 
his service-connected back 
disability? 

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
June 2009 supplemental statement of the 
case.  If any claims remain denied, the 
Veteran and his representative should 
be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


